DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The IDS filed 21 February 2022 has been considered by the Primary Examiner.
Drawings
The drawings filed 14 February 2022 are acceptable for examination purposes.
Specification
The disclosure is objected to because of the following informalities: The specification does not contain a cross-reference to related applications 62/452,179, filed 30 January 2017, and US 11,279,175 B2, filed 29 July 2019, of which the instant application is a divisional. See 37 CFR 1.78 and MPEP § 211 et seq.   
Appropriate correction is required.
The abstract of the disclosure is objected to because it is not directed to the embodiment as claimed in this divisional application. 
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided. 
Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
The Primary Examiner’s search did not yield any use of the term “dump gate” in the context of tire manufacture. Nevertheless, given its broadest interpretation consistent with the specification, “dump gate” as recited in the instant claims describes a platform upon which the tire rests for spraying that is rotatable to pass the coated tire onto a conveyor belt after spraying or rotatable/articulatable to position the tire during spraying, as well as rotatable to pass the coated tire onto a conveyor belt. See the instant specification at [0055-0070].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 2 recites extending and retracting a spray nozzle before and after step (c). While the Primary Examiner interprets this as the nozzle that is used to spray the air barrier material onto the inner surface of the tire, the relationship between the nozzle and the overall process in not clearly articulated in the claims. Consequently, the metes and bounds of this claim are impossible to determine.
Allowable Subject Matter
Claims 1 and 3-5 are allowed.
Claim 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches not suggests a process for spray application of an air barrier material onto the inner surface of a tire while the tire is on a dump gate platform.
The closest prior art is US 4,289,089 A, wherein a sealant is applied to the inside of a series of tires (T1-T10). The tires are passed along rollers (10, 12), while rotating, in order to dry the sealant. Tires with dry sealant at (T10) are ejected by action of kicker are (78). This arrangement is not include spraying the tire while the tire is on a platform that is rotatable/articulatable to pass the coated tire onto a conveyor belt after spraying or rotatable/articulatable to position the tire during spraying, as well as rotatable to pass the coated tire onto a conveyor belt.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2011/0129557 A1 teaches a process for post-cure inflation of a cured tire where the tire is conveyed on (roller) conveyor belt (20) and tire support plate (60) is actuated by pistons (35) through a hole in the conveyor belt. The tire support plate (60) lifts the tire off of the conveyor belt (20) to effect post-cure inflation.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
26 August 2022